               9:20-cv-00376-RMG                Date Filed 01/31/20         Entry Number 3            Page 1 of 4



AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                   District of South Carolina

                                                                )
                                                                )
                   Henna Cardenas, et al.,                      )
                                                                )
                            Plainti/f(s)                        )
                                V.                              )       Civil Action No.   9:20-cv-376-RMG
                                                                )
  Resort Sales By Spinnaker, Inc., a South Carolina             )
   corporation, and Resort Sales Missouri, Inc., a              )
                Missouri corporation,                           )
                                                                )
                          Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendants• name and address) Resort Sales By Spinnaker, Inc.
                                   cfo Registered Agent, Maria Belbas Parker
                                   104 Carolina Bldg. 10 Office Park Rd.
                                   Hilton Head Island, SC 29928




         A lawsuit has been filed against you.

         Within 21 days after service ofthi · summons on you (not counting the day you received it)- or 60 days if you
are the United Sates or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedme. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:                         .
                                M argare t A . Co 11ins
                                P.S.L.G LLC d/b/a Palmetto State Law Group, LLC
                                22.Z-I l DU.�\-. \�\ \JtV RoG\.d
                                         -i-!,

                                     : Columbia, SC 20\ '2..\ 0
                                Tel: 803-708-7442

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                          CLERK OF COURT


       Januray 31, 2020
Date: ---------                                                             s/ Virginia Druce
                                                                                     Signature of Clerk or Depuly Clerk
                 9:20-cv-00376-RMG                        Date Filed 01/31/20      Entry Number 3                    Page 2 of 4



AO 440 (Rev. 06/12) Summons in a Civil Action (P11ge 2)

 Civil Action o. 9:20-cv-00376-RMG

                                                       PROOF OF SERVICE
                       (This section should not be filed with tlte court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name oftndivfch1al and title, if any)
was received by me on (rk1te)

           0 I personally served the summons on the individual at (place)
                                                                                  on (date)                                ; or

               I left the summons at the individual's residence or usuaJ place of abode with (name)

          ----------------- , a person of suitable age and discretion who resides there,
           on (date)                                ' and mailed a copy to the individual's last known address; or

           □   I served the summons on (name of individuaO                                                                          , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                                 ; or

           0 I returned the summons unexecuted because                                                                                   ; or

           0 Other (specify):



           My fees are$                            for travel and $                   for services, for a total of$               0.00


           I declare under penalty of perjury that this information is tme.


Date:
                                                                                              Server's signature



                                                                                         Printed 11atnr1 and title




                                                                                              Server's address

Additional information regarding attempted service, etc:
               9:20-cv-00376-RMG                  Date Filed 01/31/20            Entry Number 3           Page 3 of 4



AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       District of South Carolina      ii
                                                                        )
                                                                        )
                   Henna Cardenas, et al.,                              )
                                                                        )
                            Plaintiff(s)                                )
                                v.                                      )    Civil Action No.
                                                                        )
  Resort Sales By Spinnaker, Inc,, a South Carolina                     )
   corporation, and Resort Sales Missouri, Inc., a                      )
                Missouri corporation,                                   )
                                                                        )
                          DefendanJ(s)                                  )

                                                 SUMMONS IN A CIVIL ACTION

To.. (Defendants. name and address) Resort Sales Missouri, Inc.
                                    c/o Registered Agent, Scott R. Wuest
                                    700 Blue Meadows Rd.
                                    Branson, MO 65616




         A lawsuit has been filed against you.

         Within 21 day after service of this Stunmons on you (not couuting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                Margaret A. Collins
                                P.S.l..,.G., LLC d/b/a Palmetto State Law Group, LLC
                                       �?.J-ll ·BAsh R\vtv Roa.ct
                                           · Solumbia, SC ')!:l f.l 0
                                      Tel: 803-708-7442

       If you fall to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                               CLERK OF COURT


Date: ----------
                                                                                          Signature of Clerk or Deputy Clerk
                 9:20-cv-00376-RMG                        Date Filed 01/31/20    Entry Number 3                   Page 4 of 4



AO 440 (R-0v. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be flied with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place)

          ---------------------- on (date) --------- ; or
           0 I left the summons at the individual's residence or usual place of abode with (name)

          ----------------- , a person of suitable age and discretion who resides there,
           on (date) -------- ' and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                               ; or

           0 I returned the summons unexecuted because                                                                                ; or

           0 Other (specify):



           My fees are$                             for travel and $                for services, for a total of$              0.00


           I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server 's signature



                                                                                       Printed name and title




                                                                                            Server's address

Additional information regarding attempted service, etc:
